             Case 1:14-cv-07694-LJL-JLC Document 124 Filed 11/26/18 Page 1 of 3

                              KASOWITZ BENSON TORRES                         LLP


                                               1633 BROADWAY                               ATLANTA
                                                                                          HOUSTON
                                          NEW YORK, NEW YORK 10019                      LOS ANGELES
      MARK P. RESSLER                                                                       MIAMI
                                                (212) 506-1700
DIRECT DIAL: (212) 506-1752                                                                NEWARK
  MRESSLER@KASOWITZ.COM                       FAX: (212) 506-1800                      SAN FRANCISCO
                                                                                       SILICON VALLEY
                                                                                       WASHINGTON DC




                                                                 November 26, 2018

     BY ECF

     Honorable James L. Cott
     United States Magistrate Judge
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 21D
     New York, NY 10007

              Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC

     Dear Magistrate Judge Cott:

              We represent Defendants Andrew Wang (“Wang”) and Shou-Kung Wang (“SK Wang,”
     and collectively, “Defendants”), and write in response to the November 19, 2018 letter of Sam
     Israel, counsel for Plaintiff Yien-Koo King (“King” or “Plaintiff”), Dkt. No. 119 (the “November
     19 Letter”). By way of introduction, Defendants recently retained us to act as lead counsel in the
     above-referenced action (the “King Action”) and the related action also pending before Judge
     Keenan, Wang et. al. v. King et. al., Case No. 1:18-cv-08948 (the “Wang Action”). Kamerman,
     Uncyk, Soniker, and Klein, P.C. (“Kamerman”) will remain as co-counsel.

             As Your Honor may be aware, Judge Keenan has scheduled a conference for tomorrow
     pursuant to our request for clarification as to whether His Honor’s October 15, 2018 order (the
     “Consolidation Order”) (Wang Dkt. 9) – which consolidated the King Action with the Wang
     Action – was intended to encompass discovery and trial in these actions, and to seek such
     consolidation if necessary. Accordingly, the outcome of our conference tomorrow will likely
     bear upon the matters raised in the November 19 Letter. In any event, because the November
     19 Letter – which purports to apprise Your Honor of “unresolved discovery disputes between the
     parties” – is in fact a self-serving mischaracterization of recent events, we must correct the
     record.

             First, the November 19 Letter mischaracterizes the status of the Wang Action. The
     complaint in that action has been served upon one defendant, Raymond King, the son of Plaintiff
     in the King Action. Mr. Israel’s firm requested, and was provided, waiver of service forms
     pursuant to FRCP 4 for the additional defendants, including Yien-Koo King, the plaintiff in this
       Case 1:14-cv-07694-LJL-JLC Document 124 Filed 11/26/18 Page 2 of 3

KASOWITZ BENSON TORRES                                 LLP
Honorable James L. Cott
November 26, 2018
Page 2
action, but has not yet returned those forms to our office. Any purported issues with service in
that action therefore lie with Plaintiff, not Defendants.

        Second, to the extent the November 19 Letter objects to consolidating discovery of the
King and Wang Actions, any such objections should be raised with Judge Keenan, who, in
issuing the Consolidation Order, has already found that (i) the two actions “involve substantially
similar facts regarding the administration of Chi-Chuan Wang’s estate and the whereabouts of
the artwork he purchased,” (ii) the two actions are “so interlaced and so inseparable that they
present a single ultimate issue of whether either Y.K. King and her affiliates or Andrew Wang
and his affiliates misappropriated the estate’s artwork,” and (iii) “there are overlapping parties in
both cases [and] the evidence to be presented and witnesses to appear at trial would be
substantially similar” (Wang Dkt. 9).

        Third, Mr. Israel’s account of interactions between counsel, and the status of discovery, is
categorically false. Since being retained, we have been transparent with opposing counsel
concerning the status of discovery, advising that Defendants’ document-collection activities
include efforts by Mr. Wang to locate bank and other records in Hong Kong. Mr. Wang and his
father have to date produced over 26,000 pages of responsive documents, including documents
that were also produced in the pending action in the Surrogate’s Court of New York County (the
“Surrogate’s Court Action”). As we have advised Mr. Israel, the limited categories of
documents that remain outstanding will be produced shortly.

        Contrary to Mr. Israel’s confusing descriptions of the “wire transfer” documents, these
materials were included in the production. The assertion that the wires were sent to an account
controlled by our co-counsel, Kamerman, is also false; as Mr. Israel and his client know or
should know, the account to which the relevant wires were sent was controlled by the Public
Administrator and Mr. Wang as the then co-fiduciaries of the estate.

        As to offensive discovery, the Wangs served deposition notices, document requests, and
interrogatories in the King Action that require a response within the January 4, 2019 deadline set
by the Court. Mr. Israel’s accusations of “delay” are nonsense, as his associate, Mr. Savitsky,
informed us that his office will need an extension of the current January 4, 2019 deadline to
complete discovery, and agreed that the parties would at some point need to submit a joint
request for an extension to Your Honor.

       Mr. Israel also levels false accusations that Defendants broke their promises concerning
deposition dates. On November 13, 2018, counsel discussed deposition dates for the King
Action and the outstanding depositions in the action over C.C. Wang’s estate in the Surrogate’s
Court Action. At no time did we promise opposing counsel that we would provide deposition
dates by November 16, 2018. Rather, we advised counsel that we would be seeking
confirmation that discovery in the two actions had been consolidated pursuant to the
Consolidation Order, and that it was our position that consolidation should be addressed before
Wang is deposed in only one of the two actions.
      Case 1:14-cv-07694-LJL-JLC Document 124 Filed 11/26/18 Page 3 of 3

KASOWITZ BENSON TORRES                             LLP
Honorable James L. Cott
November 26, 2018
Page 3
        As to discovery issued by Defendants, on November 16, 2018, we served a second set of
interrogatories, notices of deposition and third-party subpoenas, none of which are related
to any deposition schedule. Mr. Israel responded with a series of bizarrely insulting emails
telling us that these routine discovery demands were “drivel” and questioning our integrity.
When we advised our co-counsel that we were troubled by Mr. Israel’s vituperative behavior, we
learned that it was par for the course in this matter. Accordingly, we ask that Your Honor
reiterate the admonition Your Honor previously issued in this matter reminding counsel to act
professionally and with civility.

        In sum, Defendants have substantially complied with their document production
obligations and are in the process of locating outstanding materials. As to Mr. Wang’s
deposition, in light of Judge Keenan’s Consolidation Order, there is no reason why Mr. Wang, or
any witness in either the King Action or the Wang Action, should be produced more than
once. As with any consolidated matter, witnesses should be deposed a single time in all
actions. We believe that Judge Keenan is likely to address this issue tomorrow, and will
promptly advise Your Honor of the outcome of that conference.


                                                          Respectfully,

                                                          /s/ Mark P. Ressler

                                                          Mark P. Ressler


cc:    All counsel of record (by ECF)
